MANTON, Circuit Judge
(dissenting).
The question here is one of international extradition, and should be decided according to the provisions of the Extradition Convention between this country and France, aided, if need be, by the accepted principles and practice of international law. United States v. Rauscher, 119 U.S. 407, 414, 415, 7 S.Ct. 234, 30 L.Ed. 425; Tucker v. Alexandroff, 183 U.S. 424, 437, 22 S.Ct. 195, 46 L.Ed. 264.
Article 1 of the Convention of January 6, 1909, 37 Stat. 1527, engages the two countries “To deliver up persons who, having been charged with or convicted of any of the crimes or offences specified in the following article, committed. within the jurisdiction of one of the contracting Parties, shall seek an asylum or be found within the territories of the other: Provided That this shall only be done upon such evidence c¡f criminality as, according to the laws of the place where the fugitive or person so charged shall be found, would justify his or her apprehension and commitment for trial if the crime or offence had been there committed.”
Article 2 makes “murder” an extraditable offense.
Before extradition can be granted under these two articles, it must clearly appear that the crime with which relator is charged is actually punishable under French law.
Article 3 provides that “If the person whose extradition is requested shall have been ébnvicted of a crime or offence, a duly authenticated copy of - the sentence of the court in which he was convicted, or, if the fugitive is merely charged with a crime or offence, a duly authenticated copy of the warrant of arrest in the country where the crime or offence has been committed and of the depositions or other evidence upon which such warrant was issued, shall be produced.”
The French government has furnished our government the evidence required under article 3 for the extradition of relator as one charged with crime; and on November 30, 1936, the State Department issued its warrant, pursuant to article 4 of the Convention, reciting that the French Embassy had made application for the arrest of relator “charged with the crime of murder.” This warrant went on to authorize the peace officers of the United States to proceed to the apprehension of relator in order that the evidence of his criminality might be heard and considered and, if deemed sufficient to sustain the charge, that the same might be certified to the Secretary of State. The effect of this warrant is to inform the authorities called upon to act under the treaty that the proceeding falls within its scope and has had the sanction of the Executive Department (Ex parte Van Hoven, 28 Fed.Cas. p. 1021, No. 16,859; In re Kelly, C.C., 26 F. 852, 855), and to fix specifically the matter which our authorities are called upon to investigate. In re MacDonnell, 16 Fed.Cas. p. 51, No. 8,771. So that the action of both governments in the instant case has been to treat this proceeding as a demand upon an indictment under the treaty and not upon a conviction.
There is among the documents submitted by the French government what is called a judgment par contumace; but both governments have acted here upon the assumption that in demanding and sanctioning relator’s surrender under articles 1 and 2 of the Convention, they were treating such judgment as the exact equivalent of an indictment; and, unless obviously unreasonable, this practical construction of the terms of the treaty and of the character of the judgment par contumace should be accepted by this court. Sullivan v. Kidd, 254 U.S. 433, 442, 41 S.Ct. 158, 161, 65 L.Ed. 344; Factor v. Laubenheimer, 290 U.S. 276, 54 S.Ct. 191, 78 L.Ed. 315. Moreover, our State Department in 1889, in construing article 1 of the Extradition Convention of 1887 with the Netherlands, which, like the treaty now before us, provided for the surrender of persons convicted of or charged with certain crimes, took the position that the surrender of a fugitive upon a judgment par contumace “is not demand-*792able under the treaty as that of a person convicted of the offense in question, but only as of one charged with it, and entitled to be tried therefor after due notice and opportunity to make defense. The Department is of opinion that the term ‘convicted’ in the treaty applies only to such a conviction, and not to a judgment of guilt pronounced in contumaciam.” 1 Moore, Treatise on Extradition, 133.
Moore writes (volume 1, op. cit., § 102, p. 131) : “Persons convicted par contumace, in countries where judgments of that character are rendered in the absence of the defendants, are treated in extradition proceedings as persons charged with and not convicted of crime. The judgment par contumace is not a definitive judgment. On -the contrary, if the defendant afterward personally appears, he is entitled to his trial as if no such judgment had been rendered against him.”
Hyde writes (1 Internatl.Law, § 327, pp. 590, 591): “The agreement expressed in numerous conventions to deliver up persons convicted of crimes is interpreted both by the political and judicial departments of the United States as applicable solely to a fugitive whose conviction takes place while he was in the custody of the demanding government. In case the trial and conviction are subsequent to the escape of the accused, so that the judicial decree is par contumace, he is regarded as one merely charged with the commission of the crime. Hence in the judicial proceedings following the requisition for his surrender, such evidence of criminality must be offered as is required in any case of one charged with the commission of an extraditable offense.”
The American and English cases in which the character of a judgment par contumace as a mere indictment has been considered are: Ex parte Fudera, C.C., 162 F. 591; Ex parte La Mantia, D.C., 206 F. 330; In re Coppin (1866), 2 Chancery Appeal, 47.
In the Coppin Case, supra, Lord Chelmsford, L. C., considered at great length the character and effect of such judgment, with reference especially to the extradition treaty between France and Great Britain, and concluded with these words: “And as upon his appearance, or upon his apprehension, the judgment against him is annulled, and he is to be put upon his trial for the offense, I do not see how he can be described otherwise than as an accused person.”
The industry of counsel for relator has brought to our attention two cases in the Supreme Court of Argentine which are in agreement with the views above expressed. Those cases should be respectfully considered by our courts to help us in adopting the rule which should prevail in a case involving principles of international extradition hitherto unknown to our jurisprudence. Thirty Hogsheads of Sugar v. Boyle, 9 Cranch 191, 198. In one of these cases (Extradition of Mastrangelo, 71 Fallos, 182, 188-9) the court said:
“That pursuant to article 543 of the Code of Criminal 'Procedure of the Kingdom of Italy, one condemned par contumace to punishment who surrenders voluntarily at any time or is arrested or comes into the hands of the authorities before the punishment is outlawed, must be tried upon the merits of the offense and given the right to make his defense the same as if he had not been convicted par contumace, and the judgment against him vacated.
“That consequently, it cannot be said that we are dealing with a request for extradition based upon a judgment irrevocably pronounced; and this warrants us in regarding it in the light of a demand for a person, accused and not for an individual already condemned.”
In the other case (Extradition of Viscussi, 108 Fallos 181, 200 [Argentine]) the court said: “ * * * we have before us, not one sentenced by irrevocable judgment, but one accused who is entitled to be heard and even to be acquitted, according to Italian law.”
Appellant relies on section 637 of the French Code of Criminal Procedure which provides:
“The public action and the civil action resulting from a crime of a nature carrying the death penalty, * * * shall be outlawed after ten years counted from the day of the crime, if, in the meantime no act of investigation or prosecution has been done.
“If, in the meantime, acts of investigation or of prosecution shall have been done, not followed by judgment, the public action and the civil action shall not be outlawed until after ten years from the last act, even as to persons who may not be implicated in such act of investigation or of prosecution.”
He has shown that the last act or proceeding of investigation or prosecution done or conducted by the French government was *793the judgment par contumace rendered by the French courts on January 30, 1924, and that nothing was done by that government until November 30, 1936, to stop the running of the 10-year period. This is not contradicted by the demanding government.
The French government, on the other hand, contends that section 635 of the French Code of Criminal Procedure applies. This section provides: “The punishment imposed by judgments in criminal matters shall be outlawed after twenty years from the date such judgments have been rendered.”
Reliance is also placed by the demanding government on the Semonin Case (decided in 1861 by the Court of Cassation of France) which says (D.P. 62.1.399): “ * * * the punishment decreed by the judgment in contumaciam against Semonin * * * is not outlawed until twenty years have elapsed since the judgment in contumaciam was rendered.”
The choice which this court should make lies between sections 635 and 637 in the light of the character and legal effect of a judgment par contumace under the Extradition Convention between the two countries. In other words, is a judgment par contumace a definitive or irrevocable judgment under article 1 of the Convention? If it is, then section 635 must apply; but, if it is not a definitive or irrevocable judgment, but only an indictment, then section 637 should apply. The authorities are agreed that under the treaties such judgment is nothing more than an indictment. And since the treaty of 1909 must be taken as the primary rule of decision for our courts in this case, we should apply that section of the French Code of Criminal Procedure which fits better into our construction of the treaty. The majority opinion, in preferring section 635 or the 20-year statute, subordinates the treaty to French law, instead of subordinating French law to the treaty, which is the only legal basis upon which France can claim relator’s extradition. If France had demanded relator’s surrender under article 1 of the Convention as one convicted of crime under French law, the State Department, in view of its known attitude with respect to the character of judgments par contumace under the treaties, would probably have declined, and rightly so, to issue its mandate; and the fact that the French government, in asking for the surrender of relator as one charged with crime, treated such judgment as an indictment, is a clear admission by that government that the character and effect of such judgment under French law must be subordinated to its character and effect under the extradition convention. If this is correct, it is difficult to understand on what ground that government can now claim that we are concerned here with a judgment rather than with an indictment. If such judgment was merely an indictment under the treaty when the demand for the executive mandate was made upon the State Department, on November 30, 1936, no subsequent event has changed the attitude of our State Department or has converted such indictment into a definitive or irrevocable judgment under that treaty. In the Mastrangelo Case, supra, the Italian government demanded the surrender of one of its own subjects who had been convicted in Italy of murder by judgment in contumaciam. He pleaded the statute of limitations of Italy as a bar to his surrender, and showed that under the Italian Code of Criminal Procedure a judgment in contumaciam was revocable; that the right to prosecute him for murder expired in 15 years; and that the period of prescription for the death penalty was twenty years. Under Italian law the 20-year statute applies to a judgment in contumaciam (3 Manzini, Trattato di Diritto Penale Italiano [1934] p. 458). On these facts, the Supreme Court of Argentine, reversing the lower court which had held that the 20-year statute applied, proceeded to view the judgment in contumaciam as a mere indictment, and to apply the 15-year statute. His release was ordered.
In another case (Extradition of Viscussi, supra), the same court, upon substantially the same facts, affirmed the judgment of the federal Court of Appeals of Buenos Aires which said: “That this legal situation places the prisoner Viscussi in the position of one accused; and the prescription which must be considered is that which applies to a prosecution.”
The judgment of affirmance held that a judgment in contumaciam is merely an accusation ; proceeded to apply the statute of limitations properly applicable to accusations, and found that the fugitive was protected from further prosecutions. His release was also ordered.
Reference has been made to article 8 of the Extradition Convention, 37 Stat. 1531, which provides: “Extradition shall not be granted, in pursuance of the provi*794sions of this convention, * * * if legal proceedings or the enforcement of the penalty for the act committed by the person claimed have become barred by limitation, according to the laws of the country to which the requisition is addressed.”
This provision must be construed in the light of the international law and practice of extradition, and that law and practice do not exclude recourse to the statute of limitations of the demanding state. Article 359, Convention on Private International Law, Sixth International Conference of American States [1928] ; Article 3, Convention on Extradition, Seventh International Conference of American States .[1933]; Article 4, Draft Code on Extradition, Research in International Law, Harvard Law School [1935], 29 Amer.Journal of Int.Law, Supp. Jan.-July. This is also the law of France. Her Extradition Law of March 10, 1927, provides article 5 (5.°) :
“Extradition shall not be granted:
* * 'Sjs
“5. When, according to the laws of the demanding State or of the surrendering State, the action has been outlawed prior to the.demand for extradition, or the penalty has been outlawed prior to the arrest of the individual requested, and in a general way whenever the public action of the demanding state has been outlawed.”
It should be noted that this law was enacted by the French government in the face of article 8 of the Convention, and must be taken as an authoritative construction by one of the contracting parties of the meaning of the article. Nothing has been done by óur own government to show its displeasure or disapproval of the meaning attached to that article by the French statute.
Support for the position taken here will be found in the case of Extradition Marcellin, decided by the Federal Tribunal of Switzerland in 1918 (44 Arrets du Tribunal federal suisse 177). The French Embassy demanded the extradition of Marcellin, a Frenchman. With the demand was an order of arrest dated October 11, 1912, and a copy of a judgment of conviction par contumace dated February 13, 1913, condemning him to 4 years’ imprisonment for fraudulent conversion. The Treaty of Extradition of 1869 between the two countries contained this provision, article 9: “The extradition may be refused, if the punishment or the prosecution is outlawed according to the laws of the country of refuge, after the acts imputed or after the prosecution or conviction.”
The accused relied, not on the Swiss statute of limitations but upon the French statute. The question was whether the fugitiye could invoke the French statute upon the face of article 9 which provided for the application of the Swiss law to the plea of limitations. The court said: “It is logical to interpret Article 9 in the sense that the extradition may also be refused when the prescription has taken place according to the law of the demanding state. If the treaty does not say so expressly, its silence on this question is explained, in effect, by the reason that since the extradition demand presupposes the punishableness of the act imputed according to the law of the demanding state, the refusal of the extradition in the case where this condition does not exist follows naturally, and there is no need to provide, for it expressly in the treáty. But the same is not true in the case where the prescription takes place according to the law of the state of asylum; in this contingency the natural presumption rather is that the law of the state of asylum is helpless to bring about the prescription with respect to an offense committed in the demanding country and subject to its jurisdiction ; consequently, it becomes necessary, in order that the extradition' may be refused, to stipulate for it expressly in the treaty.”
Since, therefore, appellant stands before us as charged with, and not as convicted of, crime under the treaty, this court should apply to him section 637 of the French Code of Criminal Procedure, or the 10-year statute, which is the statute properly applicable to indictments or accusations; and, since more than 10 years have elapsed between the date of the judgment par contumace of January 30, 1924, and the date of the demand of the French Embassy upon our State Department on November 30, 1936, he is fully protected against surrender on the present demand.
The order should be reversed.